MEMORANDUM**
Antonio Loya-Torres appeals from his guilty-plea conviction and 70-month sentence imposed for conspiracy to commit hostage taking, and conspiracy to harbor illegal aliens, in violation of 18 U.S.C. §§ 371,1203, and 1324(a)(1)(A).
Loya-Torres’s attorney has filed a brief and moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no arguable issues. Loya-Torres has not submitted a pro se supplemental brief.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Loya-Torres knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (noting that the changes in senteneing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.